Citation Nr: 9921875	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1969 and from August 1972 to May 1974.

This appeal arises from a rating decision of January 1996 
from the Montgomery, Alabama, Regional Office (RO).


REMAND

The veteran claims stressors related to activities in 
Vietnam.  However, he has not provided specific details.  
Copies of his service records indicate that in Vietnam he was 
assigned to the Naval Support Activity Saigon (Stable Door 
Base Support) from August 1966 to February 1967 and Inshore 
Undersea Warfare Group One Unit Two from February 1967 to 
August 1967.  The inquiry that was sent to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) and 
its response only dealt with his assignment to the USS 
Enterprise (CVAN-65).  The inquiry and response did not 
address his duty in Vietnam.  Therefore, this case will be 
returned to the RO to obtain additional information from the 
veteran related to the claimed Vietnam stressors and attempt 
to obtain verification of the claimed events.

A March 1996 statement from a team leader at a Vet Center 
indicates that the veteran had been a patient there since 
July 1995.  The only record of treatment at the Vet Center is 
the March 1996 statement.  Additionally, the March 1996 
statement indicates that the veteran received psychiatric 
treatment at the Department of Veterans Affairs (VA) 
Outpatient Clinic at Pensacola, Florida.  The RO only 
obtained records from that facility through October 1995.  
Therefore, this case will be returned to the RO to obtain 
records from the Vet Center and additional records from the 
outpatient clinic.

The veteran received a VA examination in October 1995.  The 
report of that examination shows he was diagnosed with post 
traumatic stress disorder (PTSD), however, the report does 
not relate the veteran's current symptomatology to any 
specific stressor(s).  The RO again attempted to have the 
veteran examined, presumably in an attempt to establish a 
link between the veteran's symptoms and specific events in 
service.  However, at that time the veteran was incarcerated 
and the VA Medical Center servicing the examination request 
indicated that a compensation and pension examiner could not 
be sent to the prison to examine the veteran.  Additionally, 
the prison indicated that the veteran could not go to a VA 
medical facility for examination.  While the Board recognizes 
these difficulties in conducting further examination of the 
veteran, assistance to incarcerated veterans should be 
tailored to the particular circumstances of confinement.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, this 
case will be returned to the RO to attempt to conduct further 
examination of the veteran or obtain a medical opinion to 
establish a link between the current psychiatric symptoms and 
the inservice stressors.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran provide a description of those 
events during his tour in Vietnam that he 
alleges constitute stressors related to 
his psychiatric disorder.  The veteran 
should be advised that he must provide 
specific details of the claimed event(s) 
including the "who, what, when, and 
where" of the event for research to be 
conducted.  


2.  Following receipt of the above 
requested information, the RO should 
prepare an inquiry and forward it with 
the veteran's statement and supporting 
documents to the USASCRUR in an attempt 
to verify the claimed stressors while 
assigned to Naval Support Activity Saigon 
(Stable Door Base Support) from August 
1966 to February 1967 and Inshore 
Undersea Warfare Group One Unit Two from 
February 1967 to August 1967.  

3.  If the veteran has identified 
specific U.S. casualties as stressors, 
the RO should forward the information to 
the National Personnel Records Center to 
attempt to verify the casualties.

4.  The RO should request legible copies 
of records of treatment from the Vet 
Center at Pensacola, Florida, from July 
1995 to the present.

5.  The RO should request legible copies 
of records of treatment from the VA 
Outpatient Clinic at Pensacola, Florida, 
from October 1995 to the present.

6.  The RO should make a determination as 
to whether there is credible supporting 
evidence that one or more of the claimed 
stressors occurred. 

7.  The RO should request that the 
veteran be scheduled for a VA psychiatric 
examination.  If the veteran is still 
incarcerated and cannot be released for 
examination, and a compensation and 
pension examiner cannot go to the prison 
to examine the veteran, the RO should 
request that consideration be given to 
using a contract examiner for examination 
at the prison.  All appropriate test and 
studies should be conducted.  

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
these are the only events that may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in the current psychiatric 
symptoms and whether the diagnostic 
criteria for a diagnosis of PTSD have 
been satisfied.  The examiner should be 
specifically requested to render a 
diagnosis for any psychiatric disorder 
present.  The examiner should also render 
an opinion as to whether the event or 
events established by the RO were 
sufficient to produce symptomatology of 
PTSD.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  

The examiner should present all findings, 
and the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  If possible, 
the claims folder is to be made available 
to the examiner for review prior to 
evaluation of the veteran.

8.  If the veteran remains incarcerated 
and the VA medical facility is unable to 
conduct an examination of the veteran as 
outlined in Paragraph 7 above, the RO 
should request that an a review of the 
veteran's claims file be conducted, 
preferably by the examiner that conducted 
the October 1995 VA examination.  The RO 
must specify for the reviewer the 
stressor or stressors that it has 
determined are established by the record 
and the reviewer must be instructed that 
these are the only events that may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
resulted in the psychiatric symptoms.  
The reviewer should comment upon the link 
between the psychiatric symptomatology 
and one or more of the inservice 
stressors found to be established by the 
RO.  The reviewer should present all 
findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the report.

9.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether service connection 
for PTSD can be granted.  The RO should 
conduct any additional evidentiary 
development that is deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


